UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[ X ] Filed by a Party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement. [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). [X] Definitive Proxy Statement. [] Definitive Additional Materials. [] Soliciting Material Pursuant to §240.14a-12. STEINER LEISURE LIMITED (Name of Registrant as Specified in its Charter) NOT APPLICABLE (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials: [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: STEINER LEISURE LIMITED May 2, 2014 Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Steiner Leisure Limited, which will be held at the offices of Steiner Management Services, LLC, 770 South Dixie Highway, Coral Gables, Florida 33146, on Wednesday, June 11, 2014, at 9:00 a.m. local time. Details of the business to be conducted at the annual meeting are given in the attached Notice of Annual Meeting and Proxy Statement. Whether or not you attend the annual meeting, it is important that your shares be represented and voted at the meeting. Therefore, I urge you to please cast your vote as soon as possible. If you decide to attend the annual meeting, you will, of course, have the opportunity to vote in person. Sincerely, /s/ Clive E. Warshaw Clive E. Warshaw Chairman of the Board STEINER LEISURE LIMITED NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 11, 2014 To our Shareholders: The annual meeting of the shareholders of Steiner Leisure Limited (the "Company") will be held at the offices of Steiner Management Services, LLC, 770 South Dixie Highway, Coral Gables, Florida 33146, on Wednesday, June 11, 2014, at 9:00 a.m. local time for the following purposes: 1.
